Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The disclosure is objected to because of the following informality:
	
	Paragraph [0008], the reference to “claim 1” should be removed to conform to USPTO standard practice and guidelines. 
  
Appropriate correction is required.

Claim Objections
	Claims 3 and 10 are objected to because of the following informalities: 
	
	Claim 3, last line therein, the examiner suggests rewriting “the wiring layer (VE)” to --the first wiring layer (VE1)-- to provide consistency in the claim language. 

	Claim 3, last line therein, the examiner suggests rewriting “two of the partial layers” to --the mechanically stable layer (MSS) and the sealing layer (VS)-- to provide consistency and improved clarity in the claim language. 
	
	Claim 10, line 4, the examiner suggests inserting --first-- before the recitation of “functional structure” to provide consistency in the claim language.

	Appropriate correction is required.

	Claims 4-9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-9 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1, line 6, note that the recitation of “the planarization layer” lacks proper antecedent basis since no “planarization layer” has been previously defined. For the purpose of examination, the examiner will interpret that “the planarization layer” is referring to “the thin-layer covering”. 

	Claim 3, line 2, note that the recitation of “the partial layers” lacks proper antecedent basis since no “partial layers” have been previously defined in the chain of the dependency. For the purpose of examination, the examiner will interpret that the “partial layers” is referring to “the thin-layer covering”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theuss et al. (US2010/0072626 A1).

In regards to claim 1, Theuss et al. teaches in Fig. 3B a resonator component comprising:
A carrier substrate (110);
A functional MEMS structure (124) on the carrier;
A thin-layer covering (combination of layers 118,104 and 102) spanning across the functional structure (124) and resting indirectly on the carrier;
A first wiring layer (114A and 114B) that is applied onto a portion of the thin-layer and comprises structured conductor traces (116A and 116B), wherein the first wiring layer is electrically interconnected with the functional structure (FS) via the conductor traces (based on Fig. 3B, the conductor traces 116A and 116B are electrically interconnect to the resonators structure through electrodes 122A and 122B).

In regards to claim 2, the first wiring layer (114A and 114B) comprises under-bump metallization pads (302A and 302B) which are solderable connecting pads (see Paragraph [0025] where Theuss et al. teaches that the under-bump metallization pads accept a solder element).  

In regards to claim 3, the resonator component according to either previous claims 1 or 2, wherein the thin-layer covering (combination of layers 118,104 and 102) comprises a first layer (118) and a sealing layer (102), wherein based on Fig. 3B the first layer encloses above the carrier a cavity (120A) in which the functional structure (124) is enclosed; and wherein the wiring layer (114A and 114B) is arranged between the first layer (118) and the sealing layer (102). The examiner interprets the first layer (118) to correspond to the claimed “mechanically stable layer” since the first layer provide mechanical support to the above layers (102 and 104). 

In regards to claim 10, Theuss et al. teaches based on Fig. 3B a method for producing a resonator component comprising the steps of:
Providing a carrier substrate (110);
Arrangement of a first functional structure (124) on the carrier substrate (110);
Covering the first functional structure (124) with a thin-layer covering (combination of layers 104 and 118);
Generation and structuring of a first wiring layer (114A and 114B) on the thin-layer covering so that the first wiring layer is electrically connected with the first functional structure (124) (based on Fig. 3B, the conductor traces 116A and 116B are electrically interconnect to the resonators structure through electrodes 122A and 122B).

In regards to claim 11, based on Fig. 3B;
A metal layer (114A and 114B) is deposited onto the thin-layer covering (combination of 104 and 118) and structured in order in a stacking direction to from the first wiring layer (114A and 114B); and
An electrically insulating layer (dielectric 102) is produced over the wiring layer (114A and 114B) and structured so that free areas remain (i.e. void in 102 where under-bump metallization pads 302A and 302B will be located);
A solderable metallization pads (under-bump metallization pads 302A and 302B) is applied to the free areas in order to produce solderable connecting pads (see Paragraph [0025] where Theuss et al. teaches that the under-bump metallization pads accept a solder element).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843